Citation Nr: 1200034	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  09-18 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the reduction of the evaluation for residuals of prostate cancer from 100 percent to 60 percent, effective October 1, 2008, was proper. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).

The issues of entitlement to service connection for depression as due to service-connected prostate cancer; entitlement to service connection for diabetes mellitus, type II; entitlement to service connection for left leg neuropathy; and entitlement to a total disability evaluation for compensation based on individual unemployability have been raised, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In an April 2008 rating decision, the RO proposed to reduce the disability evaluation for the Veteran's service-connected residuals of prostate cancer from 100 percent to 60 percent; the RO promulgated that proposed reduction in a July 2008 rating decision, effective October 1, 2008.

2.  The RO's decision to reduce the evaluation for residuals of prostate cancer from 100 percent to 60 percent was supported by the evidence contained in the record at the time of the reduction, and was made in compliance with applicable due process laws and regulations.


CONCLUSION OF LAW

The RO's decision to reduce the evaluation for service-connected residuals of prostate cancer from 100 percent to 60 percent was proper.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.115b, Diagnostic Code 7528 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The duty to notify under the VCAA is triggered by the receipt of a claim.  In the case of a reduction, there has been no claim, and the duty is therefore not applicable.  Moreover, the regulation governing reduction, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures.  In the present case, the notice requirements with respect to the rating reduction have been met, and are addressed more specifically below. 

The duty to assist the Veteran has been satisfied with regard to the issue decided herein.  The Veteran's service treatment records, VA medical treatment records, and Social Security Administration records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA examinations sufficient for adjudication purposes were provided to the Veteran in connection with the issue on appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Service connection for prostate cancer was granted by a May 2006 rating decision, and a 100 percent evaluation was awarded, effective March 15, 2006, under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  By a June 2007 rating decision, the RO continued the 100 percent evaluation for residuals of prostate cancer.  By an April 2008 rating decision, the RO proposed to reduce the Veteran's 100 percent evaluation for residuals of prostate cancer to a 60 percent evaluation.  In a July 2008 rating decision, the RO effectuated the decrease of the Veteran's 100 percent evaluation for residuals of prostate cancer to 60 percent, effective October 1, 2008, under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  In October 2008, the Veteran filed a notice of disagreement to the July 2008 rating decision, and in June 2009, he perfected his appeal.

The Veteran contends that the July 2008 rating decision which reduced the evaluation of his service-connected residuals of prostate cancer from 100 percent to 60 percent under Diagnostic Code 7528 was improper.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  By an April 2008 rating decision and notice letter to the Veteran, the RO satisfied these procedural requirements.

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send the Veteran written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based.  Id.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id.  Here, the reduction was effectuated in a July 24, 2008, rating decision, accompanied by a July 29, 2008, notice letter; the effective date of the reduction was October 1, 2008.  The RO satisfied the requirements by allowing a 60-day period to expire before assigning the reduction effective date.  

The Veteran's 100 percent disability evaluation was awarded effective March 15, 2006, and was reduced effective October 1, 2008, less than 5 years later.  Where a disability evaluation has continued at the same level for less than five years, the analysis is conducted under 38 C.F.R. § 3.344(c).  Under 38 C.F.R. § 3.344(c), a reexamination that shows improvement in a disability warrants a reduction in the disability evaluation. 

Under Diagnostic Code 7528, a 100 percent evaluation is assigned for malignant neoplasms of the genitourinary system.  A Note following Diagnostic Code 7528 provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedures, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.

In this case, the medical evidence of record shows that the Veteran's prostate cancer was successfully treated and that surgical, x-ray, antineoplastic chemotherapy, and other therapeutic procedures ceased more than 6 months prior to a February 2008 VA medical examination.  The medical evidence of record does not show that there had been a local reoccurrence or metastasis of the Veteran's prostate cancer.  Accordingly, a 100 percent evaluation is no longer warranted under Diagnostic Code 7528 and the disability must be rated on its residuals.  See id.

In February 2008, the Veteran underwent a VA genitourinary examination.  The Veteran reported that prostate cancer was diagnosed in January 2006, and that he underwent radical prostatectomy in April 2007, and that his last prostate-specific antigen test (PSA) was undetectable.  He denied requiring any other treatment for prostate cancer since his surgery.  He reported that he had no major voiding symptoms or erectile difficulty prior to surgery.  He denied lethargy, weakness, and anorexia.  He complained of frequency every 90 minutes with stress incontinence requiring four pads a day.  He indicated that he got up three times per night.  He denied recurrent urinary infections, stones, renal colic, nephritis, and hospitalization for urinary tract disease since his surgery for prostate cancer.  He also indicated that he did not require any recurrent cathertizations, dilations, or drainage procedures.  The Veteran reported a total inability to maintain erections, but that with medication, he was successful in having intercourse 100 percent of the time.  Physical examination revealed the Veteran was not in acute distress.  The abdomen was soft, nontender, and nondistended.  There were no masses or hernias.  There was a well-healed surgical scar and a circumcised phallus.  Meatus was normal and the testicles were descended and normal.  The diagnoses were prostate cancer, status post radical prostatectomy; frequency, stress incontinence, and nocturia secondary to radical surgery for prostate cancer; and erectile dysfunction secondary primarily to radical surgery for prostate cancer.

A July 2008 VA treatment record notes that the Veteran underwent a radical retropubic prostatectomy in April 2007 with persistent incontinence, and that he underwent a cystoscopy.  The diagnosis was urinary incontinence.

In an October 2008 notice of disagreement, the Veteran stated that he had frequent urination requiring him to change his pad at least four times per day, not including the nighttime.  He reported nighttime voiding of four to five times per night.  He also noted that he was not able to cough hard.  In a June 2009 substantive appeal, the Veteran indicated that he wore six to eight pads per day, and that he expelled a lot of gas, which was embarrassing.

In January 2010, the Veteran underwent another VA genitourinary examination.  The Veteran reported that he had a radical prostatectomy performed due to an elevated PSA and biopsy-proven prostate cancer.  He stated that since that time, he had a total inability to obtain and maintain an erection sufficient for vaginal penetration with climax and ejaculation.  He stated that medication helped 90 percent of the time.  He reported incontinence and that he wore approximately five pads per day.  He noted that he voided eight to 10 times per day and that he gets up three times per night since his surgery.  His last PSA in January 2010 was undetectable.  He denied renal insufficiency, renal colic, bladder stones, and nephritis.  He denied any other hospitalization for urologic disease or malignancy.  He denied requiring cathertizations or dilations and any trauma to his penis or testicles.  Physical examination revealed the Veteran was not in acute distress.  His abdomen was soft, nontender, and nondistended.  There were no masses or hernias.  He had a well-healed surgical scar.  The phallus was uncircumcised, with normal meatus.  The testicles were descended and normal.  The diagnoses included prostate cancer status post radical prostatectomy with prostatic-specific antigen currently undetectable indicating no evidence of active disease.  The VA examiner also diagnosed frequency, nocturia, incontinence, and erectile dysfunction.  

In a January 2010 addendum, the examiner noted that the Veteran was admitted to the VA Medical Center for a 23-hour period of observation and that, during that time, he voided a total of 11 times with the largest volume being 400 cubic centimeters (cc.) with the lowest volume being 100 cc.  He also underwent urodynamics with first sensation at 91 cc., first desire at 115, strong desire at 159, urine leakage at 193, and urgency at 229.  Total volume infused was 229, total volume voided was 283.  The Veteran had detrusser activity at maximum flow of eight and his maximum flow of 23.  There was no obstruction by study, with no evidence of overactivity.  He had urinary incontinence at low pressures.  

In July 2010, the Veteran reported that he was still leaking and using two to three pads per day.  His PSA was undetectable.  Physical examination revealed the testicles to be descended, bilaterally, with no lesions, masses, or tenderness.  The meatus was patent, with no inguinal adenopathy and no leaking noted.  The diagnoses were status post radical retropubic prostatectomy, secondary to prostate cancer in April 2007 with PSA that remained undetectable and history of incontinence with a normal cystometrogram and pressure-flow study.  

In May 2011, the Veteran underwent a VA general medical examination.  The Veteran complained of residual erectile dysfunction as a result of his radical prostatectomy.  The Veteran reported a history of dysuria, erectile dysfunction, urinary frequency with a daytime voiding interval of less than one hour, and a history of nocturia.  He denied dialysis.  He denied nausea, vomiting, and constipation, but noted diarrhea and heartburn.  He denied a history of abdominal pain.  The diagnoses included erectile dysfunction status post radical prostatectomy.  The examiner stated that erectile dysfunction did not impact the Veteran's ability to gain or maintain employment in any sedentary or physical occupation.

In June 2011, the Veteran underwent another VA genitourinary examination.  He reported that he had a total inability to obtain and maintain an erection sufficient for vaginal penetration with climax and ejaculation since his prostate surgery.  He also stated that he had stress urinary incontinence, wore four pads a day, and got up three times at night to urinate.  He stated that he believed that his urinary problems, mainly his incontinence, had a mild impact on his employability status, but that his major reason for quitting work was his inability to get along with coworkers because of his posttraumatic stress disorder and his back problems.  He denied renal insufficiency, renal colic, bladder stones, or nephritis.  He denied a requirement for cathertizations or dilations.  Physical examination revealed the abdomen to be soft and nondistended.  There was a well-healed surgical scar.  The Veteran had an uncircumcised phallus and normal meatus.  His testicles were descended and were tender.  The diagnoses were prostate cancer status post radical prostatectomy with no evidence of active disease; erectile dysfunction secondary to radical surgery for prostate cancer; and stress incontinence and nocturia secondary to radical surgery for prostate cancer.  The VA examiner concluded that the Veteran's erectile dysfunction and prostate cancer did not render him unemployable in any fashion, and that his stress incontinence would make jobs requiring significant activity more stressful and challenging.

During an October 2011 hearing before the Board, the Veteran testified that he did not actively have cancer at that time and was under no treatment for cancer.  He stated that the symptoms of his residuals of prostate cancer included stomach pain and pain in the testes.  He noted that he changed his pad four to six times per day and that he had no social life.  He stated that he had voiding dysfunction and could not tell when he was urinating.  He indicated that he had pain in the general area of his surgical scar.

The evidence shows, and the Veteran repeatedly cites, two separate residuals of his prostate cancer.  The first is sexual dysfunction.  Service connection is in effect for erectile dysfunction associated with residuals of prostate cancer, and special monthly compensation for loss of use of a creative organ has been awarded.  See 38 C.F.R. § 3.350(a) (2011); see also 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2011).  This additional compensation of special monthly compensation for loss of use of the creative organ was awarded effective February 8, 2008 and has never been reduced or discontinued.  Accordingly, compensation for his sexual dysfunction as a result of his service-connected prostate cancer has been awarded and awarding further compensation for this symptomatology would constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The second residual is urinary incontinence.  Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  However, urinary frequency provides for a maximum rating of 40 percent and obstructed voiding provides for a maximum rating of 30 percent.  Id.  Under the provisions for urine leakage, a rating of 60 percent is assigned for a voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day.  Id.  A 60 percent evaluation is the highest evaluation available under these provisions and is the basis for the currently assigned evaluation.  The evidence of record does not show renal dysfunction.  Id.; see also 38 C.F.R. § 4.115b, Diagnostic Code 7528.

In summary, the medical evidence of record shows that surgical, x-ray, antineoplastic chemotherapy, and other therapeutic procedures for the Veteran's prostate cancer have ceased and there has been no local reoccurrence or metastasis of the disability.  As such, the rating criteria require that the 100 percent evaluation be discontinued and that the Veteran be rated on the basis of the residual symptoms.  As the highest possible evaluation for urinary incontinence has been awarded and the medical evidence of record does not show that he has renal dysfunction, the RO's reduction of the evaluation for prostate cancer was proper.  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence demonstrates that reduction was proper, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When entitlement to a total rating for compensation purposes based upon individual unemployability is raised by the record, it is part of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, a total rating for compensation purposes based upon individual unemployability is part of an increased rating claim, not a rating reduction claim.  In this case, the Board's jurisdiction is limited to the narrow issue of the propriety of a rating reduction.  Accordingly, the Board does not have jurisdiction to consider entitlement to a total rating for compensation purposes based upon individual unemployability in conjunction with the claim on appeal.  See 38 C.F.R. §§ 20.101, 20.200 (2011).  Moreover, the Veteran has filed a separate claim for a total rating for compensation purposes based upon individual unemployability which is currently pending before the RO.


ORDER

The rating reduction for the Veteran's residuals of prostate cancer, from a 100 percent evaluation to a 60 percent evaluation, effective October 1, 2008, was proper. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


